DETAILED ACTION

The amendment filed on 12/28/2021 have been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tettleton et al. (US 20080078586) and Weston (US 4681133).

Regarding claims 1, 5-7, and 13-15, Tettleton discloses a system for relieving pressure in a drillstring (18) on a drilling rig (fig 1), comprising: a remote switch (14) to move from a closed-valve position to an open-valve position ([0060] discloses that the controller can be remote, [0061]-[0062] discloses that 14 comprises a relay that opens and closes, figs 1-3); a valve actuator (174) to move from a first valve actuator position to a second valve actuator position when the remote switch moves from the closed-valve position to the open-valve position ([0051]); and a valve (148) to route a drilling fluid from the drillstring (18) to a flowline (17) via a bleed-off line (21) when the valve 
Tettleton further discloses that the remote switch is to move from the open-valve position to the closed-valve position ([0061]-[0062] discloses that 14 comprises a relay that opens and closes); the valve actuator is to move from the second valve actuator position to the first valve actuator position when the remote switch moves from the open-valve position to the closed-valve position ([0053]); and the valve is to move from the open position to the closed position when the valve actuator moves from the second valve actuator position to the first valve actuator position ([0045]).
Tettleton is silent regarding the fact that the use of a valve stem to rotate from a first valve stem position to a second valve stem position when the valve actuator moves from the first valve actuator position to the second valve actuator position.
Tettleton and Weston disclose similar valve used to divert fluid used in a well. 
Weston teaches the use of a ball (21) as a closure element (figs 3a-3b),  a valve stem (70) to rotate from a first valve stem position to a second valve stem position when the valve actuator (177) moves from the first valve actuator position to the second valve actuator position (col 11 lines 47-68, figs 3a-3b, fig 4), and from the second valve stem position to the first valve stem position when the valve actuator moves from the second valve actuator position to the first valve actuator position (col 11 lines 47-68, figs 3a-3b, fig 4). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton and Weston before him or her, to modify the apparatus disclosed by Tettleton to include the valve mechanism as taught by 

Regarding claims 2 and 10, Tettleton further discloses that the drilling rig is an onshore drilling rig or an offshore drilling rig (fig 1).

Regarding claims 3 and 11, Tettleton further discloses that the drilling fluid is a liquid drilling fluid or a gaseous drilling fluid ([0002] discloses the use of mud).

Regarding claims 4 and 12, Tettleton further disclose that the valve actuator is a pneumatic valve actuator, a hydraulic valve actuator, or an electric valve actuator ([0053]).

Regarding claim 9, Tettleton  discloses a method for relieving pressure in a drillstring (18) on a drilling rig (fig 1), comprising: moving a remote switch (14) from a closed-valve position to an open-valve position ([0060] discloses that the controller can be remote, [0061]-[0062] discloses that 14 comprises a relay that opens and closes, figs 1-3); moving a valve actuator (174) from a first valve actuator position to a second valve actuator position when the remote switch moves from the closed-valve position to the open-valve position ([0051]); moving a valve (148) from a closed position to an open position to obtain an open valve when the valve actuator moves from the first valve actuator position to the second valve actuator position ([0045]); and routing a drilling 
Tettleton is silent regarding the fact that the use of a valve stem to rotate from a first valve stem position to a second valve stem position when the valve actuator moves from the first valve actuator position to the second valve actuator position.
Tettleton and Weston disclose similar valve used to divert fluid used in a well. 
Weston teaches the use of a valve stem (70) to rotate from a first valve stem position to a second valve stem position when the valve actuator (177) moves from the first valve actuator position to the second valve actuator position (col 11 lines 47-68, fig 4).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton and Weston before him or her, to modify the apparatus disclosed by Tettleton to include the valve mechanism as taught by Weston in order to allow a quick and remote valve shut off in case of emergency (col 11 lines 53-68).


Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tettleton et al. (US 20080078586) and Weston (US 4681133) as applied to claims 7, 15, and 19 above, and further in view of Kibler (US 20190338613).

Regarding claims 8 and 16, the combination of Tettleton and Weston is silent regarding the presence of a valve position indicator light, wherein the valve position indicator light is to turn on when the valve moves to the open position and turn off when the valve moves to the closed position.

Kibler teaches the use of a valve position indicator light (133), wherein the valve position indicator light is to turn on when the valve moves to the open position and turn off when the valve moves to the closed position ([0101], fig 1D).
Kibler further teaches the use of a valve position sensor (352U, 352L) to confirm that the valve moves from the open position to the closed position when the valve actuator moves from the second valve actuator position to the first valve actuator position ([0101]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton, Weston and Kibler before him or her, to modify the apparatus disclosed by the combination of Tettleton and Weston to include the position indicator light and valve position sensor as taught by Kibler in order to provide an operator with the valve status in order to quickly detect mechanical issues. 

Regarding claims 17, Tettleton discloses at least one non-transitory, computer-readable medium, comprising instructions to direct a processor to ([0060]): move a valve actuator (174) from a first valve actuator position to a second valve actuator position ([0051]) when a delivery system status sensor indicates that a drilling fluid delivery system is not running ([0060] discloses the use of pressure transducer used read fluid pressure and adjusting the position of the controller based on the reading from the transducer); and maintain a valve closure element (148) in an open position to route a drilling fluid from a drillstring (18) to a flowline (17) via a bleed-off line (21)([0041]-[0042], [0045]).

Tettleton is silent regarding the fact that the use of a valve stem to rotate from a first valve stem position to a second valve stem position when the valve actuator moves from the first valve actuator position to the second valve actuator position.
Tettleton and Weston disclose similar valve used to divert fluid used in a well. 
Weston teaches the use of a ball (21) as a closure element (figs 3a-3b),  a valve stem (70) to rotate from a first valve stem position to a second valve stem position when the valve actuator (177) moves from the first valve actuator position to the second valve actuator position (col 11 lines 47-68, figs 3a-3b, fig 4), and from the second valve stem position to the first valve stem position when the valve actuator moves from the second valve actuator position to the first valve actuator position (col 11 lines 47-68, figs 3a-3b, fig 4).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton and Weston before him or her, to modify the apparatus disclosed by Tettleton to include the valve mechanism as taught by Weston in order to allow a quick and remote valve shut off in case of emergency (col 11 lines 53-68).
Furthermore, the combination of Tettleton and Weston is silent regarding the presence of a valve position indicator light, wherein the valve position indicator light is to 
Tettleton and Kibler disclose similar systems used to control well equipment.
Kibler teaches the use of a valve position indicator light (133), wherein the valve position indicator light is to turn on when the valve moves to the open position and turn off when the valve moves to the closed position ([0101], fig 1D).
Kibler further teaches the use of a valve position sensor (352U, 352L) to confirm that the valve moves from the open position to the closed position when the valve actuator moves from the second valve actuator position to the first valve actuator position ([0101]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton, Weston and Kibler before him or her, to modify the apparatus disclosed by the combination of Tettleton and Weston to include the position indicator light and valve position sensor as taught by Kibler in order to provide an operator with the valve status in order to quickly detect mechanical issues.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Tettleton et al. (US 20080078586), Weston (US 4681133) and Kibler (US 20190338613) as applied to claim 17 above, and further in view of Hopper (US 20050061514)

Regarding claims 18-19, Tettleton further discloses that instructions to direct the processor to move the valve actuator from the second valve actuator position to the first 
The combination of Tettleton, Weston and Kibler is silent regarding the fact that the pre-selected mud pressure is at atmospheric pressure.
Hopper teaches having mud at atmospheric pressure in order to remove any entrained gas ([0009])
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton, Weston, Kibler and Hopper before him or her, to modify the pre-selected mud pressure disclosed by the combination Tettleton, Weston to atmospheric pressure as taught by Hopper in order to remove entrained gas in the mud ([0009]).


Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANY E AKAKPO/           Examiner, Art Unit 3672     

1/25/2022